Citation Nr: 0404136	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-21 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel












INTRODUCTION

The appellant alleges that he served in the Armed Forces of 
the United States during World War II.  This matter is before 
the Board of Veterans' Appeals (Board) from a June 2002 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  

Although the RO has in effect reopened the claim and denied 
it on the merits, the submission of new and material evidence 
by a claimant to reopen a previously denied claim is a 
jurisdictional prerequisite to reexamination of the 
appellant's claim by the Board, and the Board must make this 
jurisdictional determination prior to de novo review of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 
5108, 7104(b) (West 2002).  The Board has characterized the 
issue accordingly.


FINDINGS OF FACT

1.  In August 1956, the RO determined that the appellant was 
not entitled to VA benefits because he did not have any 
recognized military service; he did not appeal that decision.

2.  Competent evidence added to the record since the August 
1956 determination includes new evidence which bears directly 
and substantially on whether the appellant had recognized 
military service and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The cumulative evidence, both old and new, establishes 
that the appellant did not have any recognized military 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim to establish basic eligibility for VA benefits may be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

2.  The appellant lacks qualifying service to establish basic 
eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 5108 
(West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to assist 
provisions of the VCAA do not apply until a previously denied 
claim has been reopened.  38 U.S.C.A. § 5103A(f).  
Regulations implementing the VCAA also include a new 
definition of new and material evidence.  However, that 
provision applies only to claims to reopen filed on or after 
August 29, 2001.  It does not apply in the instant case.  
While it does not appear to be entirely settled whether the 
VCAA applies in a case where the disposition is mandated by 
law or regulation (See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001)), the Board finds, regardless, that all 
pertinent mandates of the VCAA and implementing regulations 
are met.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  Here, the appellant was notified why his claim 
was denied by letter of June 2002, as well as in a statement 
of the case in August 2002.  Letters from the RO to the 
appellant in November 1999 and May 2000 advised him of the 
evidence needed to establish his claim and of his and VA's 
respective responsibilities in the development of this type 
of claim.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was 
held invalid in that it provided 30 days to respond to 
notice, which was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  The appellant has submitted 
additional documents and arguments in the more than the 2 
year interim since the May 2000 notice, and all have been 
accepted for the record.  Any notice deficiency in these 
circumstances would simply be "harmless error."   

Regarding the "duty to assist," (i.e., once a claim is 
reopened) the RO has on obtained official recertification as 
to whether or not the appellant had recognized military 
service each time he provided additional information 
suggesting recertification was needed.  The appellant has not 
identified any pertinent records which remain outstanding.  
All of VA's due process, notice, and assistance duties, 
including those mandated by the VCAA, are met. 


Factual Background

The appellant alleges he had qualifying military service with 
the USAFFE (United States Armed Forces in the Far East).  See 
"certified/true" Xerox copy of certification from Republic 
of the Philippines, Department of National Defense, received 
in October 1999.  He had submitted a claim for VA benefits in 
June 1956.  In August 1956 the appellant was informed that 
the Department of the Army had found that there was no 
evidence of record that he was a member of the Philippine 
Commonwealth Army inducted into the service of the Armed 
Forces of the United States, or that he had any recognized 
guerrilla service.  See also July 1956 Request for Army 
Information.  He did not appeal that determination.

In October 1999 the appellant sought to reopen his claim.  He 
submitted a photocopy of a certification of service by the 
Republic of the Philippines, Department of National Defense.  
In November 1999 he was again advised that he had no valid 
military service in the Armed Forces of the United States.  
In December 1999 he resubmitted the certification by the 
Philippine Department of National Defense, and requested that 
it be forwarded for verification.   He also alleged that his 
name had been misspelled on previously submitted military 
records.  He noted that his last name was incorrectly spelled 
"[redacted]," instead of "[redacted]."  

The RO requested that the service department re-certify 
whether the appellant had recognized active service.  The RO 
provided his full name (including "[redacted]" as the spelling of 
the appellant's last name), alleged dates of service, and 
other identifying information supplied by the appellant.  The 
National Personnel Records Center (NPRC) responded in April 
2000 that no change was warranted in the prior certification 
[July 1956].  

In May 2000 the appellant was once more advised that he had 
no valid military service in the Armed Forces of the United 
States.  Later that month he again claimed that his name had 
been spelled differently ("[redacted]," not "[redacted]") 
during his claimed service.  In October 2000, the NPRC again 
re-certified that the appellant had no recognized service 
(considering the name spellings he had provided ).
In May and June 2002 the appellant was again advised that he 
had no valid military service in the Armed Forces of the 
United States.  In May and July 2002 he submitted additional 
evidence (including a lay statement, photocopies of stock 
shares and letters previously written by the appellant to 
officials of the Armed Forces of the Philippines regarding 
the acquisition of back pay) to VA in his effort to prove 
that he was "really" a member of the USAFFE.  This 
information reflects he was a member of the Armed Forces of 
the Philippines.  

Analysis

Initially, the Board must determine whether the veteran has 
indeed submitted new and material evidence sufficient to 
reopen his previously denied claim to establish basic 
eligibility for VA benefits.  Generally, a final VA decision 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered. Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  38 
C.F.R. § 3.156(a); See Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for claims 
to reopen filed on or after August 29, 2001.  As the instant 
petition to reopen was filed in 1999, the new definition does 
not apply.]

As was noted above, in August 1956 the RO denied the 
appellant's claim for entitlement to VA benefits.  He did not 
appeal that determination and it has become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The August 1956 determination was based on a certification 
from the Department of the Army that there was no evidence 
that the appellant was a member of the Philippine 
Commonwealth Army inducted into the service of the Armed 
Forces of the United States, or that he had any recognized 
guerrilla service.  

Relevant evidence added to the record since the August 1956 
RO determination includes a certification from the Philippine 
Department of National Defense, as well as clarifications by 
the veteran regarding alternate spellings of his name.  
(Information that he had service in the Armed Forces of the 
Philippines is not relevant, because such service, as noted 
below is not recognized active service.)  This evidence is 
new in that it presents information not previously of record.  
It is material, in that it bears "directly and 
substantially" upon the specific matter under consideration.  
And, if it had resulted in certification that the appellant 
indeed had recognized active service, it would result in a 
grant of the benefit sought.  Hence, it is "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See 38 C.F.R. § 3.156(a).  As the 
additional evidence is both new and material, and the claim 
to establish basic eligibility for VA benefits may, and must, 
be reopened.

The analysis proceeds to a de novo review of the appellant's 
claim.  The issue now presented is one of status -- that is, 
whether the appellant was a "veteran" as that term is 
defined by statute.  A "veteran" is defined as a "person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).  

For purposes of determining entitlement to VA benefits, 
"service" is deemed to include a variety of Philippine 
military service.  See 38 C.F.R. § 3.40.  However, such 
service is deemed to be "active service" only when 
certified by the Armed Forces of the United States as 
follows:

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with Armed Forces of United States, the period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment or date of report for active 
duty whichever is later to date of release from active duty, 
discharge, death, or guerrilla service (38 C.F.R. § 3.41(d)).  
The "Armed Forces" is defined as including only "the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components."  38 C.F.R. § 
3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1)  the evidence 
is a document issued by the service department and, (2)  the 
document contains needed information as to length, time, and 
character of service, and (3)  in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part that "[w]hen 
a claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
paragraph (a) of this section, the VA shall request 
verification of service from the service department."  A 
service department finding as to the fact of service in the 
United States Armed Forces is, by regulation, binding upon VA 
for purposes of establishing entitlement to benefits.  38 
C.F.R. § 3.203.  Moreover, the Court has held that "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The service department (via the NPRC) has now certified 
(taking into account both the certification by the Philippine 
Department of National Defense and the various spellings 
provided by the appellant) that the appellant had no 
recognized military service in the Armed Forces of the United 
States.  The controlling regulation, 38 C.F.R. § 3.203, 
outlined above, makes this determination binding.  Therefore, 
the Board concludes that the appellant is not a "veteran" 
for purposes of entitlement to VA benefits, and his claim for 
basic eligibility for VA benefits must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The appeal to reopen a claim to establish basic eligibility 
for VA benefits is granted.  

Basic eligibility for VA benefits is denied on de novo 
review.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



